DETAILED ACTION
	Applicant’s reply filed November 16, 2021 has been fully considered.  Claim 32 is amended, claims 46-52 are new, and claims 32, 34-36, 38, 41-43, and 46-52 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 35, 36, 42, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlini et al. (US Pub. No. 2009/0246674).
Regarding Claims 32, 35, 36, and 42:  Carlini et al. teaches a method of making a core-shell particle comprising providing a core comprising poly(diallyldimethylammonium chloride (chloride salt particles) dispersed (suspended) in ethanol (organic solvent; alcohol), adding tetraethyl orthosilicate (TEOS) and 1M HCl solution to hydrolyze the TEOS (formation of 
	Regarding Claim 43:  Calini et al. teaches that the ethanol may alternatively be isopropanol (2-propanol) ([0108]).

Claim(s) 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlini et al. (US Pub. No. 2009/0246674).
Carlini et al. teaches a method of making a core-shell particle comprising providing a core comprising poly(diallyldimethylammonium chloride (chloride salt particles) dispersed (suspended) in ethanol (organic solvent; alcohol), adding tetraethyl orthosilicate (TEOS) and 1M HCl solution to hydrolyze the TEOS (formation of silicon dioxide composition; sol-gel, pH of about 2 or less) to form core-shell particles with chloride particles at core and a silicon dioxide shell (abstract; [0104]; [0112]; and Example 3, [0133]-[0134]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. (US Pub. No. 2009/0246674).
Regarding Claim 34:  Carlini et al. teaches that the slurry is stirred and further stirred for 2 hrs after the TEOS is added.  Carlini et al. does not specify that the chloride salt particles are suspended for 10-60 min.  However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, a person of ordinary skill in the art would have been motivated to optimize the stirring time to optimize the mixing/dispersion of the TEOS with the chloride salt particles.
Regarding Claim 38:  Carlini et al. teaches filtering the solids (core-shell particles), drying the particles, and heating up to 600 °C at 10 °C per min ([0134]). 
Carlini et al. does not teach the heating is specifically in the range of about 200 °C to about 300 °C for at least 1 hr.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claims 46-51 are allowed.
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
Applicant argues that the polyDADMAC material in Carlini et al. is in liquid form mixed with a pigment which is not present in the instant application.  However, while the polyDADMAC is initially present as a liquid, Carlini et al. teaches that the polyDADMAC acts as a surface primer on the pigment ([0104]).  Therefore, a solid particle is formed comprising polyDADMAC.  While the instant application does not recite the presence of a pigment particle, the instant claims use the claim language “comprising” which allows for steps and ingredients not recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 24, 2022